46 So.3d 101 (2010)
Robert Curtis COVINGTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-2976.
District Court of Appeal of Florida, First District.
October 6, 2010.
Robert Curtis Covington, pro se, Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
It appearing that the lower tribunal has now disposed of the matter pending below, the petition for writ of mandamus is DENIED as moot.
WOLF, ROBERTS, and WETHERELL, JJ., concur.